Citation Nr: 1531488	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  09-47 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for a skin disability.

2. Entitlement to service connection for a sleep disorder, to include sleep apnea and insomnia.


WITNESSES AT HEARING ON APPEAL

Appellant, R.E.


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1963 to May 1967.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran and his friend, R.E. testified before the undersigned at a September 2011 hearing.  A hearing transcript was associated with the claims file and reviewed prior to this decision.  The Board remanded this case in January 2012, February 2013, November 2013, and July 2014.


FINDINGS OF FACT

1. The weight of the evidence is against finding a current skin disability.

2. The weight of the evidence is against finding an in-service incurrence related to the current sleep disabilities.


CONCLUSIONS OF LAW

1. The criteria for service connection for a skin disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2014).

2. The criteria for service connection for a sleep disorder have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties
	
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In December 2009, prior to adjudication of his claims, the RO sent the Veteran a letter providing notice that satisfied the requirements of the VCAA.  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, available medical records have been obtained and considered.  Along with VA records, the claims file includes private treatment records from providers identified by the Veteran.  In a statement to VA, the Veteran noted that there were no private treatment records from Dr. JG available.  VA provided examinations and opinions for the Veteran's skin and sleep disability claims in March 2012, February 2014, September 2014, and April 2015.  There is no indication or assertion that the examinations or opinions were inadequate for the claims decided herein.  To the contrary, the examiners discussed symptoms and history and provided thorough rationale for conclusions with consideration of all pertinent evidence.  

Following the Board's remand directives, the AOJ obtained an additional VA examination for the skin and to obtain additional medical opinions.  The VA examiner addressed treatment records of skin lesions and basal cell carcinoma as directed by the remand.  The other VA examiner provided information on insomnia, hypersomnia, and sleep apnea.  In so doing, the RO and examiners substantially complied with the remand directives, and a further remand is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board has carefully reviewed the record and determines there is no additionally development needed for the claims decided herein.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA employees have two duties to claimants during hearings: to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103(c)(2).  At the September 2011 hearing, the undersigned identified the issues and sought evidence concerning the Veteran's symptoms, treatment, and history to determine whether any relevant evidence remained outstanding.  The undersigned's questions were designed to elicit testimony as to the elements needed to substantiate the claims.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Service connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.
	
The Veteran, his wife, and his friend are competent to report symptoms and experiences observable by their senses, but not to determine the etiology of skin or sleep disabilities as this requires specialized medical knowledge, training, and testing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds their statements credible as they are detailed and consistent.

Skin disability

Following a review of the record, the Board concludes that the criteria for service connection for a skin disability have not been met as a current diagnosis is not established.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 38 C.F.R. § 3.303.

The weight of the evidence is against a finding of a current skin disability.  Private treatment records from January 2009 show a benign lesion and the provider noted that the likely etiology was basal cell carcinoma.  May 2009 treatment records also note a small lesion on the cheek with a suspicion of basal cell carcinoma.  The April 2015 provider explained that there was no evidence that the Veteran was ever diagnosed with basal cell carcinoma.  She noted that the private treatment records questioned the possibility of basal cell carcinoma but biopsy showed this was not the diagnosis.  

At the September 2011 Board hearing, the Veteran and his friend reported him having a rash that waxed and waned but was worse in the summer and humidity.  However, private treatment records from January 2011, April 2011, December 2011 and January 2012 note unremarkable, normal skin.  Similarly, during the March 14, 2012 examination, the examiner recorded no visible skin conditions and no benign or malignant neoplasm.  On March 26, 2012, the Veteran called the VA medical center and reported spots on his face that he had experienced for a while.  He was scheduled for an appointment in May 2012 during which the provider found no obvious lesions.  The Veteran's report that the spots had been present for a while indicates that the spots were present 12 days earlier during the VA examination, but the examiner did not diagnose a skin disability at that time.  

At the February 2014 examination, the Veteran noted observing an intermittent, itchy rash on his elbows and knees when he sweated.  He denied having any skin condition of the back, groin, or hands or skin cancer in over ten years.  The February 2014 examiner concluded that the Veteran did not have chronic dermatitis or skin disability at that time or any time since 2008.  In a September 2014 opinion, the VA examiner conducted an extensive review of the medical records but found no chronic skin conditions or skin cancer diagnosed.  The examiners in March 2013 and April 2015 also recorded no skin disability.  Private and VA treatment records from throughout the claims period do not show complaints of a rash, although the Veteran sought treatment for other ailments.  In the Board hearing, the undersigned suggested that the Veteran photograph his skin during an active rash; however, the Veteran has not provided any such evidence.  

The Board has considered the lay reports of a skin rash but the medical evidence including numerous negative findings over a lengthy time-frame and a lack of treatment weigh against a finding of current chronic skin disability.  The Board also notes that a current disability may be shown at any point during or shortly before the claims period and does not need to be present the entire pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 320-22 (2007), see also Romanowski v. Shinseki, 26 Vet. App. 289, 294 (2013).  Nevertheless, here, the Veteran had treatment and multiple examinations throughout the claims period but no skin disability was diagnosed on even one single occasion.  

The Veteran was diagnosed with allergic dermatitis and folliculitis in June and July 1966 while in service.  However, as discussed above, the evidence does not show any current dermatitis or folliculitis diagnosis.  See VA examinations March 2012, March 2013, February 2014, April 2015; Treatment January 2012, May 2012.  Despite evidence establishing an in-service disease or injury, a veteran must still show the existence of a present disability and a causal relationship.  See Shedden v. Principi, 381 F .3d 1163, 1167 (Fed.Cir.2004); 38 U.S.C. § 105(a).  As no current diagnosis has been shown, service connection for a skin disability cannot be established.  See Brammer, 3 Vet. App. at 225; 38 C.F.R. § 3.303.

Sleep disorder

After review of the evidence, the Board finds that the criteria for service connection of a sleep disorder have not been met.  See 38 C.F.R. § 3.303.  

First, the evidence shows current sleep disorders.  Private treatment records note insomnia as an ongoing problem in 2009, 2010, 2011, and 2012.  In May 2012, the private provider diagnosed hypersomnia and obstructive sleep apnea.  VA examiners reference a May 2012 sleep study and confirm the sleep apnea diagnosis.  See VA March 2013, February 2014 examinations.   

However, the weight of the evidence is against an in-service incurrence related to the current disabilities.  At the Board hearing, the Veteran reported first having sleeping problems while in service; he would have trouble sleeping because he was thinking of generators and other things.  He also reported needing noise machines and sleep aids after service.  Service treatment records are silent for treatment or complaints of sleep problems.  Instead, the Veteran indicated no frequent trouble sleeping on his February 1967 medical evaluation at separation from service.  Similarly, treatment records from the 1990s and early 2000s do not show any complaints of or treatment for sleep problems.  A note to a December 2005 treatment record shows that the Veteran requested to try Ambien and was given a sample.  While the Veteran sought treatment for other ailments, this appears to be the first treatment for sleep disturbance in the record.  At the March 2013 VA examination, the Veteran reported a history of snoring for about ten years.  He also reported that his wife noticed him snoring and gasping for air about ten years prior to his diagnosis of sleep apnea.  See September 2014 medical opinion.  Those lay reports place the onset of sleep apnea symptoms around 2002 or 2003, 35 years after service.  

Further, the VA examiner in September 2014 concluded that insomnia, hypersomnia, and sleep apnea were less likely than not related to service.  The examiner discussed the medical and lay evidence but relied on the lack of evidence of sleep disorders in service.  The Veteran's indication of no sleeping problems on his separation questionnaire, lack of treatment or complaints of sleeping problems between service and 2005, and the negative medical opinion weigh against the Veteran's reports of onset in service.  As such, the greater weight of the evidence is against service connection, and the claim for a sleep disability must be denied.  See 38 C.F.R. § 3.303.        


ORDER

Service connection for a skin disability is denied.

Service connection for a sleep disorder is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


